United States Court of Appeals
                       For the First Circuit

Nos. 14-1582
     14-1631
     14-1715
     17-1317
     17-1729

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

 LUIS D. RIVERA-CARRASQUILLO, a/k/a Danny KX, a/k/a Danny Vorki;
    EDWIN BERNARD ASTACIO-ESPINO, a/k/a Bernard, a/ka Bernal;
              RAMÓN LANZA-VÁZQUEZ, a/k/a Ramoncito,

                       Defendants, Appellants.



                            ERRATA SHEET

     The opinion of this Court, issued on August 2, 2019, is
amended as follows:

       On page 28, lines 1-5, replace

       A necessary element for a RICO-conspiracy conviction is
       that "the defendant agree[d] to commit or actually
       commit[ted] two or more acts of racketeering activity."
       United States v. Shifman, 124 F.3d 31, 38 (1st Cir.
       1997); see also id. at 35 (discussing the other
       elements).

with

       "RICO conspiracy counts 'require[] at least two acts of
       racketeering activity.'" United States v. Tavares, 844
F.3d 46, 54 (1st Cir. 2016) (quoting 18 U.S.C.
       § 1961(5)).